Citation Nr: 0842129	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to May 
1972.  The appellant is the surviving spouse of the veteran.

The appellant's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating 
decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in Buffalo, New York, that denied the 
benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the appellant is attempting to establish 
service connection for the cause of the veteran's death.  She 
contends his Type II Diabetes caused or contributed to his 
death.

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5. In order to establish service connection for 
the cause of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death. 38 C.F.R. § 
3.312(a).
In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death. It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death. 38 C.F.R. § 3.312. The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death. See Lathan v. Brown, 7 Vet. App. 359 
(1995).

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and death. Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Here, it is clear the veteran was not service-connected for 
his diabetes at the time of his death.  However, the 
appellant argues his diabetes was presumptively incurred in-
service due to his exposure to Agent Orange in Vietnam.  The 
veteran's DD214 Form confirms his service in Vietnam and his 
presumed exposure to Agent Orange.  38 C.F.R.§§ 3.307(a)(6), 
3.309(e) (2007).  The medical evidence also shows the veteran 
had Type II diabetes at the time of his death.  A June 2008 
statement of Abdul Fazili, M.D., states the veteran's 
diabetes was one of the contributing factors to his death.  A 
June 2007 VA examiner similarly found the veteran's diabetes 
contributed materially to his demise.

However, the file contains evidence that the etiology of the 
veteran's diabetes was something other than Agent Orange 
exposure.  The June 2007 VA examiner found the veteran's 
diabetes resulted from the corticosteroids he was prescribed, 
as well as his morbid obesity.  The RO determined that this 
constitutes "affirmative evidence to the contrary" that the 
disease was not incurred in service.  38 C.F.R. § 3.307(d) 
(2007).

In this vein, at the June 2008 hearing the appellant 
testified that the veteran was treated at a number of 
facilities whose records may shed light on the exact onset of 
the veteran's diabetes, as well as its etiology.  These 
facilities include the VA Medical Centers in Buffalo and 
Lockport, the private medical records of Dr. Fazili, and 
records from the Cleveland Clinic.  In addition, the 
appellant testified that the veteran was in receipt of Social 
Security disability benefits at the time of his death.  All 
of these records should be obtained.  38 C.F.R. § 3.159(c)(1) 
defines reasonable efforts in obtaining records outside the 
custody of the federal government as "an initial request for 
the records, and, if the records are not received, at least 
one follow-up request."  As for federal records, 38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  

Upon review of any of the above-mentioned records, a VA 
medical opinion should then be sought for an opinion as to 
whether it is as likely as not that the veteran's Type II 
diabetes was caused by Agent Orange as his obesity and the 
corticosteroids he was prescribed.  It does not appear the 
June 2007 VA examiner was aware of the veteran's Vietnam 
service at the time the opinion was rendered on the etiology 
of the veteran's diabetes.

Finally, the United States Court of Appeals for Veterans 
Claims (Court) recently held in Hupp v. Nicholson, No. 03-
1688 (U.S. Vet. App. July 18, 2007), that when adjudicating a 
claim for DIC, VA must perform a different analysis depending 
upon whether a veteran was service connected for a disability 
during his or her lifetime, and concluded generally, that 
38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) 
a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  

Here, the veteran was not service-connected for any 
disabilities at the time of his death.  However, the Veterans 
Court held in Hupp that the section 5103(a) notice letter 
should be "tailored" and must respond to the particulars of 
the application submitted.  Based on the Board's review of 
the appellant's claim and the April 2005 notice provided to 
the appellant pursuant to the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA), the Board finds the appellant should be 
provided with a new VCAA notice letter that more fully 
complies with the Court's holding in Hupp.  Specifically, the 
notice should contain an explanation of the evidence and 
information required to substantiate a DIC claim based on 
diabetes particularly.  The appellant should also be advised 
of the bases for assigning ratings and effective dates.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a new 
VCAA notice letter, noting an 
explanation of the evidence and 
information required to substantiate 
the DIC claim based on Type II 
diabetes.  The appellant should also be 
advised of the respective obligations 
of VA and the appellant in obtaining 
such evidence, and advised of the bases 
for assigning ratings and effective 
dates.



2.	As necessary, contact the appellant 
and request that 
she provide any authorization forms 
necessary to allow the RO to obtain 
treatment records from the following 
facilities, pursuant to her June 2008 
hearing testimony:
	a.  the Social Security 
Administration
	b. the VAMC in Lockport 
	c. the VAMC in Buffalo
	d. the Cleveland Clinic
	e. Abdul Fazili, M.D.
	f. any other treatment facility 
identified by the 
        appellant from the 1980's onward

Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file. 

3.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
an appropriate VA examiner. After his or 
her review, the examiner must opine as to 
whether it is at least as likely as not 
that the veteran's Type 2 diabetes 
mellitus was caused by his exposure to 
Agent Orange while on active duty in 
Vietnam, his obesity or use of 
corticosteroids.  The rationale for any 
opinion expressed should be provided in a 
legible report.

4.  After the completion of any action 
deemed appropriate in addition to that 
requested above, the appellant's claim 
should be readjudicated.  If the benefit 
sought remains denied, the appellant 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




